Name: Commission Regulation (EC) No 3254/94 of 19 December 1994 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community customs code
 Type: Regulation
 Subject Matter: sources and branches of the law;  international trade;  transport policy;  executive power and public service;  tariff policy;  trade policy
 Date Published: nan

 31.12.1994 EN Official Journal of the European Communities L 346/1 COMMISSION REGULATION (EC) No 3254/94 of 19 December 1994 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community customs code THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 249 thereof, Whereas Commission Regulation (EEC) No 2454/93 (2), as last amended by Regulation (EC) No 2193/94 (3), lays down provisions for the implementation of Regulation (EEC) No 2913/92; Whereas the Community has decided to grant developing countries a new system of generalized preferences (GSP) for the period 1995-1997, following in particular the Communication from the Commission to the Council and the European Parliament concerning the future role of the GSP during the period 1995-2004 which included a reference to the importance of introducing a donor country content to favour the industrial integration of these countries with the Community; Whereas it is necessary, whilst respecting the specific nature of each system of rules of origin, to improve the coherence between each system in order to facilitate overall legibility and in particular for the autonomous rules of origin contained in Regulation (EEC) No 2454/93; Wheras the GATT decision arising from the Uruguay Round regarding cases where customs administrations have reasons to doubt the truth or accuracy of the declared value is to be applied by means of an amendment to Regulation (EED) No 2454/93; Whereas it is appropriate to amend the provisions concerning documents which are required to establish the Community status of goods by introducing an element of flexibility taking into account the accompanying document for the movement under duty-suspension arrangements of products subject to excise duty as provided for in Commission Regulation (EEC) No 2719/92 (4) as amended by Regulation (EEC) No 2225/93 (5); Whereas it is appropriate to take account of commercial practice in order to reduce the burdens on economic operators; Whereas because of a significant increase of fraud in Community transit operations, it is necessary to widen the application of Article 360 and point 2 of Article 361 of Regulation (EEC) No 2454/93 and to introduce further flexibility in the application of Article 361, by amending those Articles and deleting the Annex containing the list of sensitive goods, and to align the corresponding provisions of Article 368 (2) of Regulation (EEC) 2454/93; Whereas the conditions governing the operation of a customs warehouse or use of the warehousing procedure in a type E warehouse should prevent the use of the procedure for the purpose of retailing, while allowing for certain derogations; Whereas import goods which are stored in a custom warehouse, free zone or a free warehouse may undergo certain handling during the time that they are stored; Whereas in order to harmonize the practices with regard to the usual forms of handling, they should be more clearly defined by drawing up a list; Whereas a number of corrections are required to Regulation (EEC) No 2454/93; Whereas, for reasons of practicality, arrangements should be made to ensure that Copy No 3 of the export declaration is returned only where the export really needs it; Whereas it is desirable to provide that goods under excise duty suspension arrangements moving within the customs territory of the Community under cover of the accompanying document provided for by excise regulations need not be accompanied by Copy No 3 of the export declaration when transferred from the customs office of export to the customs office of exit; Whereas Article 890 of Regulation (EEC) No 2454/93 provides that duties may be repaid or remitted on imports eligible for Community treatment or preferential tariff treatment, where a customs debt has been incurred as a result of release for free circulation; Whereas there are also cases in which the importer is able to produce a document showing entitlement to such preferential treatment but the customs debt has been incurred for reasons other than release for free circulation; whereas the obligation to pay duty in such cases, where no deception or obvious negligence is involved, is disproportionate to the need for protection which the common customs tariff is intended to provide; Whereas provision should therefore be made for the customs authorities of the Member States themselves to decide, in accordance with Article 899 of Regulation (EEC) No 2454/93, on applications for the repayment or remission of duties in such cases; whereas such a provision should be made applicable with effect from 1 January 1994; Whereas the requirement to return to the exporter's Member State of establishment one copy of an export declaration which has been accepted by a customs office referred to in Article 791(1) of Regulation (EEC) No 2454/93 should be extended for a further year; Whereas Council Regulation (EEC) No 969/93 (6) removed the possibility of inserting national statistical subdivisions after the combined nomenclature; whereas that Regulation provided for the use of additional four-character Taric codes for the purpose of implementing specific Community rules that had not yet been encoded or not encoded up to the ninth and tenth digits; whereas the particulars entered in the second subdivision of box 33 of the Single Administrative Document should therefore be reduced to two characters and those entered in the third subdivision of the box increased to four characters; whereas these provisions should be implemented on 1 January 1996; Whereas the list of free zones in existence in the Community and in operation has to be updated following a notification by the authorities of the United Kingdom; Whereas the measures provided for by this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is amended as follows: 1. Part I, Title IV, Chapter 2, Section 1 is replaced by the following: Article 66 For the purpose of this Chapter: (a) manufacture  means any kind of working or processing including assembly or specific operations; (b) material  means any ingredient, raw material, component or part, etc., used in the manufacture of the product; (c) product  means the product being manufactured, even if it is intended for later use in another manufacturing operation; (d) goods  means both materials and products; (e) value  in the lists in Annexes 15, 19 and 20 means the customs value at the time of importation of the non-originating materials used or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the Community (for the generalized system of preferences in Section 1) or in the beneficiary country concerned. Where the value of the originating materials used needs to be established, this point shall be applied mutatis mutandis; (f) the term ex-work price  in the lists in Annexes 15, 19 and 20 means the price paid to the manufacturer in whose undertaking the last working or processing is carried out, provided the price includes the value of all materials used in manufacture, minus any internal taxes which are, or may be, repaid when the product obtained is exported; (g) customs value  means the customs value as determined in accordance with Articles 28 to 36 of the Code (Agreement on the implementation of Article VII of the General Agreement on Tariffs and Trade established in Geneva on 12 April 1979); (h) chapters  and headings  means the chapters and the headings (four-digit codes) used in the nomenclature which makes up the Harmonized System; (i) classified  refers to the classification of a product or material under a particular heading; (j) consignment  means products which are either sent simultaneously from the one exporter to the one consignee or covered by a single transport document covering their shipment from the exporter to the consignee or, in absence of such a document, by a single invoice. Section 1 Generalized system of preferences Subsection 1 Definition of the concept of originating products Article 67 1. For the purposes of the provisions concerning generalized tariff preferences granted by the Community to certain products originating in developing countries (hereinafter referred to as beneficiary countries), the following shall be considered, subject to paragraph 3, to originate in a beneficiary country; (a) products wholly obtained in that country, within the meaning of Article 68; (b) products obtained in that country in the manufacture of which products other than those referred to in (a) are used, provided that the said products have undergone sufficient working or processing within the meaning of Article 69; 2. For the purposes of this Section, products originating in the Community within the meaning of paragraph 3 which are subject in a beneficiary country to working or processing going beyond that described in Article 70 shall be considered as originating in that beneficiary country. 3. Paragraph 1 shall apply mutatis mutandis in order to establish the origin of the products obtained in the Community. Article 68 1. The following shall be considered as wholly obtained in a beneficiary country or in the Community: (a) mineral products extracted from its soil or from its sea bed; (b) vegetable products harvested there; (c) live animals born and raised there; (d) products obtained there from live animals; (e) products obtained by hunting or fishing conducted there; (f) products of sea fishing and other products taken from the sea by its vessels; (g) products made on board its factory ships exclusively from the products referred to in (f); (h) used articles collected there fit only for the recovery of raw materials; (i) waste and scrap resulting from manufacturing operations conducted there; (j) products extracted from the sea-bed or below the sea-bed which is situated outside its territorial waters, provided that it has exclusive exploitation rights; (k) products produced there exclusively from products specified in (a) to (j). 2. The terms its vessels  and its factory ships  in paragraph 1 (f) and (g) shall apply only to vessels and factory ships:  which are registered or recorded in the beneficiary country or in a Member State,  which sail under the flag of a beneficiary country or of a Member State,  which are at least 50 % owned by nationals of a Member State or of the beneficiary country or by a company with its head office in a Member State or in the beneficiary country, of which the manager or managers, chairman of the board of directors or of the supervisory board, and the majority of the members of such boards are nationals of a Member State or of that country and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to a Member State or to that country or to public bodies or nationals of a Member State or that country,  of which the master and officers are all nationals of the beneficiary country or of the Member States, and  of which at least 75 % of the crew are nationals of the beneficiary country or of the Member States. 3. The terms beneficiary country  and  Community  shall also cover the territorial waters of that country or of the Member States. 4. Vessels operating on the high seas, including factory ships on which the fish caught is worked or processed, shall be considered as part of the territory of the beneficiary country or of the Member State to which they belong, provided that they satisfy the conditions set out in paragraph 2. Article 69 1. For the purpose of Article 67, non-originating materials shall be considered to be sufficiently worked or processed when the product obtained is classified in a heading which is different from those in which all the non-originating materials used in its manufacture are classified, subject to paragraph 2. 2. For a product mentioned in columns 1 and 2 of the list set out in Annex 15, the conditions given in column 3 for the product concerned must be satisfied instead of the rule in paragraph 1. Where in the list set out in Annex 15 a percentage rule is applied in determining the originating status of a product obtained in the Community or in a beneficiary country, the value added by the working or processing shall correspond to the ex-works price of the product obtained, less the customs value of third-country materials imported into the Community or the beneficiary country. Article 70 The following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 69 (1) are satisfied: (a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations); (b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up; (c) (i) changes of packing and breaking up and assembly of consignments, (ii) simple placing in bottles, flasks, bags, boxes, fixing on cards or boards, etc., and all other simple packing operations; (d) the affixing of marks, labels or other like distinguishing signs on products or their packaging; (e) the simple mixing of products, whether or not of different kinds, where one or more components of the mixture do not meet the conditions laid down in this Chapter to enable them to be considered as originating products; (f) simple assembly of parts of products to constitute a complete product; (g) a combination of two or more operations specified in (a) to (f); (h) the slaughter of animals. Article 71 In order to determine whether a product originates in a beneficiary country or in the Community, it shall not be necessary to establish whether or not the power and fuel, plant and equipment, and machines and tools used to obtain such product or the materials used in its manufacture which do not and are not intended to remain in the product as finally constituted originate in third countries. Article 72 1. Notwithstanding the provisions of Article 69, non-originating materials may be used in the manufacture of a given product, provided their total value does not exceed 5 % of the ex-works price of the final product and subject to the conditions laid down in Note 3.4 in Annex 14. 2. Paragraph 1 shall not apply to products falling within Chapters 50 to 63 of the Harmonized System. Article 73 1. By the way of derogation from Article 67, for the purposes of determining whether a product manufactured in a beneficiary country which is a member of a regional group originates therein within the meaning of that Article, products originating in any of the countries of that regional group and used in further manufacture in another country of the group shall be treated as if they originated in the country of further manufacture (regional cumulation). 2. The country of origin of the final product shall be determined in accordance with Article 73a. 3. Regional cumulation shall apply to three separate regional groups of beneficiary countries benefiting from the generalized system of preferences: (a) the Association of South-East Asian Nations (Asean) (Brunei-Darussalam, Indonesia, Malaysia, Philippines, Singapore, Thailand); (b) the Central American Common Market (CACM) (Costa Rica, Honduras, Guatemala, Nicaragua, El Salvador); (c) the Andean Group (Bolivia, Colombia, Ecuador, Peru, Venezuela). 4. The expression regional group shall be taken to mean the Asean or the CACM or the Andean group as the case may be. Article 73a 1. When goods originating in a country which is a member of a regional group are worked or processed in another country of the same regional group, they shall have the origin of the country of the regional group where the last working or processing was carried out provided that: (a) the value added there, as defined in paragraph 3, is greater than the highest customs value of the products used originating in any one of the other countries of the regional group, and (b) the working or processing carried out there exceeds that set out in Article 70 and, in the case of textile products, also those operations referred to in Annex 16. 2. When the conditions of origin in 1 (a) and (b) are not satisfied the products shalLhave the origin of the country of the regional group which accounts for the highest customs value of the originating products coming from other countries of the regional group. 3. Value added means the ex-works price minus the customs value of each of the products incorporated which originated in another country of the regional group. 4. Products originating in a country of a regional group, which are exported to the Community from another country of the same regional group and where the products have undergone no working or processing will originate in the country in which they initially acquired their originating status. Article 73b 1. Articles 73 and 73a shall apply only where: (a) the rules regulating trade in the context of regional cumulation, as between the countries of the regional group, are identical to those laid down in this Section; (b) each country of the regional group has undertaken to comply or ensure compliance with the terms of this Section and to provide the administrative cooperation necessary both to the Community and to the other countries of the regional group in order to ensure the correct issue of certificates of origin form A and the verification of certificates of origin Form A and Forms APR. This undertaking shall be transmitted to the Commission through the secretariat of the regional group. The secretariats are as follows:  the Asean General Secretariat,  the Permanent Secretariat of the CACM,  the Junta del Acuerdo de Cartagena, as the case may be. 2. The Commission shall inform the Member States when the conditions set out in paragraph 1 have been satisfied, in the case of each regional group. 3. Article 78 (1) (b) shall not apply to products originating in any of the countries of the regional group when they pass through the territory of any of the other countries of the regional group, whether or not further working or processing takes place there. Article 74 Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle which are part of the normal equipment and included in the price or not separately invoiced are regarded as one with the piece of equipment, machine, apparatus or vehicle in question. Article 75 Sets, as defined in General Rule 3 of the Harmonized System, shall be regared as originating when the component articles are originating products. Nevertheless, when a set is composed of originating and non-originating articles, the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of the ex-works price of the set. Article 76 1. Derogations from the provisions of this Section may be made in favour of the least-developed beneficiary countries benefiting from the generalized system of preferences when the development of existing industries or the creation of new industries justifies them. The least developed beneficiary countries are listed in EC regulations and the ECSC decision applying generalized tariff preferences for the current year. For this purpose, the country concerned shall submit to the Communities a request for a derogation together with the reasons for the request in accordance with paragraph 3. 2. The examination of requests shall in particular take into account: (a) cases where the application of existing rules of origin would affect significantly the ability of an existing industry in the country concerned to continue its exports to the Community, with particular reference to cases where this could lead to closures; (b) specific cases where it can be clearly demonstrated that significant investment in an industry could be deterred by the rules of origin and where a derogation encouraging implementation of the investment programme would enable the rule to be satisfied by stages; (c) the economic and social impact of the decision to be taken especially in respect of employment in the beneficiary countries and the Community. 3. In order to facilitate the examination of requests for derogation, the country making the request shall furnish, in support of its request, the fullest possible information, covering in particular the points listed below:  description of the finished product,  nature and quantity of materials originating in a third country,  manufacturing process,  value added,  the number of employees in the enterprise concerned,  the anticipated volume of the exports to the Community,  other possible sources of supply for raw materials,  reasons for the duration requested,  other observations. 4. The provisions of paragraph 1, 2 and 3 shall apply to any request for an extension. Subsection 2 Proof of origin Article 77 1. Originating products within the meaning of this Section shall be eligible, on importation into the Community, to benefit from the tariff preference referred to in Article 67, provided they have been transported directly within the meaning of Article 78, on production of a certificate of origin Form A, a specimen of which is set out in Annex 17, issued either by the customs authorities, or by other competent governmental authorities of the exporting beneficiary country, provided that the latter country:  has communicated to the Commission the information required by Article 92, and  assists the Community by allowing the customs authorities of Member States to verify the authenticity of the document or the accuracy of the information regarding the true origin of the products in question. 2. A certificate of origin Form A may be issued only where it can serve as the documentary evidence required for the purpose of the tariff preference referred to in Article 67. 3. A certificate of origin Form A shall be issued only upon written application from the exporter or his authorized representative. 4. The exporter or his authorized representative shall submit with his application any appropirate supporting documents proving that the products to be exported qualify for the issue of a certificate of origin Form A. 5. The certificate shall be issued by the competent governmental authority of the beneficiary country if the products to be exported can be considered products originating within the meaning of Subsection 1. The certificate shall be made available to the exporter as soon as the export has taken place or is ensured. 6. For the purpose of verifying whether the condition stated in paragraph 5 has been met, the competent governmental authority shall have the right to call for any documentary evidence or to carry out any check which is considers appropriate. 7. It shall be the responsibility of the competent governmental authority of the beneficiary country to ensure that certificates and applications are duly completed. 8. The completion of Box 2 of the certificate of origin Form A shall be optional. Box 12 shall be duly completed by indicating European Community or one of the Member States. 9. The date of issue of the certificate of origin Form A must be indicated in Box 11. The signature to be entered in that box, which is reserved for the competent governmental authorities issuing the certificate, must be handwritten. Article 78 1. The following shall be considered as transported direct from the exporting beneficiary country to the Community or from the Community to the beneficiary country: (a) goods transported without passing through the territory of any other country, except in the case of the territory of another country of the same regional group where Article 73 is applied; (b) goods constituting one single consignment transported through the territory of countries other than the exporting beneficiary country or the Community, with, should the occasion arise, transhipment or temporary warehousing in those countries, provided that the goods have remained under the surveillance of the customs authorities in the country of transit or of warehousing and have not undergone operations other than unloading, reloading or any operation designed to preserve them in good condition; (c) goods transported through the territory of Norway or Switzerland and subsequently re-exported in full or in part to the Community or to the beneficiary country, provided that the goods have remained under the surveillance of the customs authorities of the country of transit or of warehousing and have not undergone operations other than unloading, reloading or any operation designed to preserve them in good condition; (d) products which are transported by pipeline across a territory other than that of the exporting beneficiary country. 2. The evidence that the conditions specified in paragraph 1 (b) and (c) have been satisfied shall be provided by presenting to the competent customs authorities: (a) a through bill of lading issued in the exporting beneficiary country covering the passage through the country of transit; or (b) certification issued by the customs authorities of the country of transit:  giving an exact description of the goods,  stating the dates of unloading and reloading of the goods or of their embarkation or disembarkation, identifying the ships or other means of transport used, and  certifying the conditions under which the goods remained in the transit country; or (c) failing these, any substantiating documents. Article 79 The conditions set out in this Section relative to the acquisition of the originating status shall be satisfied without interruption in the beneficiary country or in the Community. If originating products exported from the beneficiary country or from the Community to another country are returned, they must be considered as non-originating unless it can be demonstrated to the satisfaction of the competent authorities that:  the goods returned are the same goods as those exported, and  they have not undergone any operations beyond that necessary to preserve them in good condition while in that country. Article 80 Since the certificate of origin Form A constitutes the documentary evidence for the application of the provisions concerning the tariff preferences referred to in Article 67, it shall be the responsibility of the competent governmental authority of the exporting country to take any steps necessary to verify the origin of the products and to check the other statements on the certificate. Article 81 Originating products within the meaning of this Section shall be eligible on importation into the Community to benefit from tariff preferences referred to in Article 67 on production of a replacement certificate of origin Form A issued by the customs authorities of Norway or Switzerland on the basis of a certificate of origin Form A issued by the competent authorities of the exporting beneficiary country provided that the conditions laid down in Article 78 have been satisfied and provided that Norway or Switzerland assists the Community by allowing its customs authorities to verify the authenticity and accuracy of the certificates of origin Form A. The verification procedure laid down in Article 94 shall apply mutatis mutandis. The limit laid down in Article 94 (3) shall be extended to eight months. Article 82 1. A certificate of origin Form A must be submitted, within 10 months of the date of issue by the competent governmental authority of the exporting beneficiary country, to the customs authorities of the importing Member State where the products are presented. 2. Certificates of origin Form A submitted to the customs authorities in the Community after expiry of the period of validity stipulated in paragraph 1 may be accepted for the purpose of applying the tariff preferences reffered to in Article 67 where the failure to observe the time limit is due to force majeure or to exceptional circumstances. 3. In other cases of belated presentation, the customs authorities of the importing Member State may accept the certificates where the products have been presented to them within the period laid down in paragraph 1. Article 83 The certificate of origin Form A shall be submitted to the customs authorities of the Member State of importation in accordance with the procedures laid down in Article 61 of the Code. The said authorities may require a translation of a certificate. They may also require the declaration for release for free circulation to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the tariff preferences reffered to in Article 67. Article 84 1. In exceptional cases a certificate of origin Form A may be issued after the actual exportation of the products to which it relates, if it was not issued at the time of exportation as a result of errors or omissions involuntarily made or other special circumstances, and provided thet the goods were not exported before the communication to the Commission of the information required by Article 92. 2. The competent governmental authority may issue a certificate retrospectively only after verifying that the partiulars contained in the exporter's application agree with those contained in the corresponding export documents and that no valid certificate of origin Form A was issued when the products in question were exported. 3. Box 4 of certificates of origin Form A issued retrospectively must contain the endorsement  Delivre a posteriori  or Issued retrospectively . Article 85 1. In the event of the theft, loss or destruction of a certificate of origin Form A, the exporter may apply to the competent governmental authority which issued it for a duplicate to be made out on the basis of the export documents in their possession. Box 4 of a duplicate Form A issued in this way must contain the word Duplicata or Duplicate, together with the date of issue and the serial number of the original certificate. 2. For the purposes of Article 82 the duplicate shall take effect from the date of the original. Article 85a 1. It shall at any time be possible to replace one or more certificates or origin Form A by one or more other such certificates, provided that this is done at the customs office in the Community responsible for checking the goods. 2. The replacement certificate issued in application of paragraph 1 or Article 81 shall be regarded as the definitive certificate of origin for the products to which it refers. The replacement certificate shall be made out on the basis of a written request by the re-exporter. The date of issue and the serial number of the original certificate of origin Form A shall be indicated in Box 4. 3. The top right-hand box of the replacement certificate shall indicate the name of the intermediary country where it is issued. Box 4 shall contain the words Replacement certificate  or Certificat de remplacement , as well as the date of issue of the original certificate of origin and its serial number. The name of the re-exporter shall be given in Box 1. The name of the final consignee may be given in Box 2. All particulars of the re-exported products appearing on the original certificate must be transferred to Boxes 3 to 9. References to the re-exporter's invoice must be given in Box 10. The customs authority which is issued the replacement certificate shall endorse Box 11. The responsibility of the authority is confined to the issue of the replacement certificate. The particulars in Box 12 concerning the country of origin and the country of destination shall be taken from the original certificate. This box shall be signed by the re-exporter. A re-exporter who signs this box in good faith shall not be responsible for the accuracy of the particulars entered on the original certificate. 4. The customs office which is requested to perform the operation should note on the original certificate the weight, number and nature of the goods forwarded and indicate there on the serial numbers of the corresponding replacement certificate or certificates. It shall keep the original certifcate for a least three years. 5. A photocopy of the original certificate may be annexed to the replacement certificate. Article 86 1. Save as provided in paragraph 4 of this Article, the certificate of authenticity provided for in Article 1 (4) of the Council Regulation (EEC) No 3833/90 (7) shall be given in Box 7 of the certificate of origin Form A, provided for in this Section 2. The certificates referred to in paragraph 1 shall consist of the description of the goods as set out in paragraph 3 followed by the stamp of the competent governmental authority, with the handwritten signature of the official authorized to certify the authenticity of the description of the goods given in Box 7. 3. The description of the goods in Box 7 of the certificate of origin Form A shall be as follows, according to the product concerned:  unmanufactured flue-cured tobacco Virginia type  or tabac brut ou non-fabrique du type Virginia flue-cured ,  agave brandy tequila, in containers holding two litres or less  or eau-de-vie d'agave tequila en recipients contenant deux litres ou moins ,  spirits produced from grapes, called Pisco in containers holding two litres or less  or eau-de-vie a base de raisins, appelee Pisco, en recipients contenant deux litres ou moins .  spirits produced from grapes, called Singani in containers holding two litres or less  or eau-de-vie a base de raisins, appelee Singani, en recipients contenant deux litres ou moins . 4. By way of derogation from paragraphs 1 and 2, and without prejudice to paragraph 3, the stamp of the authority competent to certify the authenticity of the description of the goods set out in paragraph 3 shall not be placed in Box 7 of the certificate of origin Form A if the authority empowered to issue the certificate of origin is also the governmental authority empowered to issue the certificate of authenticity. Article 87 1. Products sent from a beneficiary country for exhibition in another country and sold for importation into the Community shall benefit on importation from the tariff preferences reffered to in Article 67 on condition that the products meet the requirements of this Section entitling them to be recognized as originating in the exporting beneficiary country and provided that it is shown to the satisfaction of the competent Community customs authorities that: (a) an exporter has dispatched the products from the territory of the exporting beneficiary country direct to the country in which the exhibition is held; (b) the products have been sold or otherwise disposed of by that exporter to a person in the Community; (c) the products have been dispatched to the Community in the state in which they were sent for exhibition; and (d) the products have not, since they were dispatched for exhibition, been used for any purpose other than demonstration at the exhibition. 2. A certificate of origin Form A must be produced to the Community customs authorities in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the nature of the products and the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control. Article 87a Without prejudice to Article 70 where, at the request of the person declaring the goods to customs, an unassembled or disassembled article falling within Chapter 84 or 85 of the Harmonized System is imported by instalments on the conditions laid down by the competent authorities, it shall be considered to be a single article and a certificate of origin Form A may be submitted for the whole article upon importation of the first consignment. Article 87b 1. Without prejudice to Article 77, in the case of products which form the subject of postal consignments (including parcels), evidence of originating status within the meaning of this Section may be given by a Form APR, a specimen of which is set out in Annex 18, on condition that the assistance referred to in Article 77 (1) is forthcoming in respect of the said form. 2. Issue of Form APR shall be subject to the following conditions: (a) consignments shall contain only originating products and the value shall not exceed ECU 3 000 per consignment; (b) Form APR shall be completed and signed by the exporter or, on his responsibility, by his authorized representative. The signature in Box 6 of the form shall be handwritten; (c) a Form APR shall be completed for each postal consignment; (d) after completing and signing the form the exporter shall, in the case of consignments by parcel post, attach it to the dispatch note. In the case of consignments by letter post, the exporter shall insert the form inside the package; (e) if the goods contained in the consignment have already been subject to verification in the exporting country by reference to the definition of the originating products, the exporter may refer to this check in Box 7 Remarks on Form APR. These Provisions do not exempt exporters from complying with any other formalities required by customs or postal regulations. Article 88 1. Products sent as small packages by private persons to private persons or forming part travellers' personal luggage shall be admitted as originating products benefiting form the tariff preferences referred to in Article 67 without requiring the production of a certificate of origin Form A or the completion of a Form APR, provided that such imports are of a non-commercial nature and have been declared as satisfying conditions required for the application of that Article, and where there is no doubt as to the veracity of such declaration. 2. Imports which are occasional and consist exclusively of products for the personal use of the recipients or travellers or their families shall be considered as being of a non-commercial nature if it is evident from the nature and quantity of the products that they are not being imported for commercial reasons. Furthermore, the total value of the products must not exceed ECU 215 in the case of small packages or ECU 600 in the case of the contents of travellers' personal luggage. Article 89 1. Evidence of originating status of Community products within the meaning of Article 67 (2) shall be given by a movement certificate EUR. 1, a specimen of which is set out in Annex 21. 2. The exporter or his authorized representative shall enter GSP beneficiary countries  and EC  or pays beneficaires du SPG  and CE  in Box 2 of the movement certificate EUR.l. 3. The provisions of this Section concerning the issue, use and subsequent verification of certificates of origin Form A shall apply mutatis mutandis to movement certificates EUR.l. Article 90 1. When Article 67 (2) and (3) apply, the competent authorities of the benficiary country called on to issue a certificate of origin Form A for products in the manufacture of which materials originating in the. Community are use shall rely on movement certificate EUR.l. 2. Box 4 of certificates of origin Form A issued in the cases referred to in paragraph 1 shall contain the endorsement Cumul CE  or EC cumulation . Article 91 The discovery of slight discrepancies between the statements made in the certificate and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the certificate null and void, provided it is duly established that the certificate corresponds to the products concerned. Obvious formal errors such as typing errors on a certificate of origin Form A or movement certificate EUR.l shall not cause the certificate to be rejected if these errors are not such as to create doubts concerning the correctness of the statements made in the certificate. Subsection 3 Methods of administrative cooperation Article 92 1. The beneficiary countries shall inform the Commission of the names and addresses of the governmental authorities situated in their territory empowered to issue certificates of origin Form A, together with specimens of stamps used by those authorities. The Commission shall forward this informatiuon to the customs, authorities of the Member States. 2. The beneficiary countries shall also inform the Commission of the names and addresses of the governmental authorities empowered to issue the certificates of authenticity referred to in Article 86, together with specimens of the stamp they use. The Commission shall forward this information to the customs authorities of the Member States. 3. The Commission shall publish in the Official Journal of the European Communities (C series) the date on which thew new beneficiary countries referred to in Article 97 have met the obligations laid down in paragraphs 1 and 2. 4. The Commission shall send the beneficiary countries specimens of the stamps used by the customs authorities of the Member States to issue EUR.l movement certificates. Article 93 For the purpose of the provisions concerning the tariff preferences referred to in Article 67, every beneficiary country shall comply or ensure compliance with the rules concerning the origin of the goods, the completion and issue of certificates of origin Form A, the conditions for the use of Form APR and those concerning administrative cooperation. Article 94 1. Subsequent verifications of certificates of origin Form A and Forms APR shall be carried out at random or whenever the customs authorities in the Community have reasonable doubt as to the authenticity of the document or as to the accuracy of the information regarding the true origin of the products in question. 2. For the purposes of paragraph 1, the customs authorities in the Community shall return a copy of the certificate of origin Form A or the Form APR to the competent governmental authority in the exporting beneficiary country, giving, where appropriate, the reasons of form or substance for an inquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to the copy of certificate of origin Form A or of the Form APR, as well as all other relevant documants. The customs authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate or form are inaccurate. If the said authorities decide to suspend the tariff preferences referred to in Article 67 pending the results of the verification, they shall offer to release the products to the importer subject to any precautionary measures judged necessary. 3. When an application for subsequent verification has been made in accordance with paragraph 1, such verification shall be carried out and its results communicated to the customs authorities in the Community within a maximum of six months. The results must be such as to establish whether the certificate of origin Form A or the Form APR in question applies to the products actually exported and whether these products were in fact eligible to benefit from the tariff preferences referred to in Article 67. 4. In the case of certificates of origin Form A issued in accordance with Article 90, the reply shall include a copy (copies) of the movement certificate(s) EUR.l relied on. 5. If in cases of reasonable doubt there is no reply within the six months specified in paragraph 3 or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, a second communication shall be sent to the competent authorities. If after the second communication the results of the verification are not communicated to the requesting authorities within four months, or if these results do not allow the authenticity of the document in question or the real origin of the products to be determined, the requesting authorities shall, except in the case of exceptional circumstances, refuse entitlement to the preferential tariff measures. The provisions of the first subparagraph shall apply between the countries of the same regional group for the purposes of a posteriori controls of the issued certificates of origin Form A or the Form APR drawn up in accordance with this Section. 6. Where the verification procedure or any other available information appears to indicate that the provisions of this Section are being contravened, the exporting beneficiary country, on its own initiative or at the request of the Community, shall carry out appropriate enquiries or arrange for such enquiries to be carried out with due urgency to identify and prevent such contraventions. 7. For the purpose of subsequent verification of certificates of origin Form A, copies of the certificates as well as any export documents referring to them shall be kept for at least three years by the competent governmental authority in the exporting beneficiary country. Article 95 Article 78 (1) (c) and Article 81 shall apply only insofar as Norway and Switzerland, in the context of tariff preferences granted by them to certain products originating in developing countries, apply provisions similar to those of the Community. The Commission shall inform the Member States' customs authorities of the adoption of such provisions by the country or countries concerned and shall notify them of the date on which the provisions of Article 78 (1) (c) and Article 81, and the similar provisions adopted by the country or countries concerned, enter into force. Subsection 4 Ceuta and Melilla Article 96 1. The term Community  used in this Section shall not cover Ceuta and Melilla. The term products originating in the.Community  shall not cover products originating in Ceuta and Melilla. 2. This Section shall apply mutatis mutandis in determining whether products may be regarded as originating in the exporting beneficiary country benefiting from the generalized system of preferences when imported into Ceuta and Melilla or as originating in Ceuta and Melilla. 3. Ceuta and Melilla shall be regarded as a single territory. 4. The provisions of the present Section concerning the issue, use and subsequent verification of movement vertificates EUR.l shall apply mutatis mutandis to products originating in Ceuta and Melilla. 5. The Spanish customs authorities shall be responsible for the application of this Section in Ceuta and Melilla. Subsection 5 Final Provision Article 97 When a country or territory is admitted or re-admitted as a GSP beneficiary in respect of products referred to in the relevant EC regulations or ECSC decisions, goods originating in that country or territory may benfit form the GSP on condition that they were exported from the beneficiary country or territory on or after the date referred to in Article 92(3). 2. Article 100 is amended as follows: (a) the second subparagraph of paragraph 1 is replaced by the following: Article 66 and Annex 14 shall apply.; (b) in paragraph 2 points (a) and (b) are deleted; (c) paragraph 3 is replaced by the following: 3. For the purposes of Article 98 (1) (a) (ii) and (b) (ii), the operations referred to in Article 70 shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 69 (1) are satisfied. 3. Article 102 is replaced by the following: Article 102 The provisions of Articles 74 and 75 shall apply to this Section. 4. Article 113 is replaced by the following: Article 113 Without prejudice to Article 100 (3), where, at the request of the declarant, an unassembled or disassembled article falling within Chapter 84 or 85 of the Harmonized System is imported in several consignments on the conditions laid down by the customs authorities, it shall be considered to be a single article and a movement certificate EUR.l may be submitted for the whole article upon import of the first consignment. 5. Article 119 (4), the second subparagraph is replaced by the following: The provisions of the first subparagraph of Article 94 (5) shall apply to this paragraph. 6. Article 121 is amended as follows: (a) paragraph 1 is replaced by the following: 1. The items referred to in Article 68 (1) shall be considered as wholly obtained either in a beneficiary Republic or in the Community.; (b) the introductory words of paragraph 2 are replaced by the following: The term its vessels  in Article 68 (1) (f) shall apply only to vessels:. 7. Article 122 is amended as follows:  the second subparagraph of paragraph 1 is replaced by the following: The provisions of Article 66 and Annex 14 shall apply.  in paragraphs 2 points (b) and (c) are deleted;  paragraph 3 is replaced by the following: 3. For the purposes of paragraphs 1 and 2, the operations referred to in Article 70 shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 69(1) are satisfied. 8. Article 124 is replaced by the following: Article 124 The provisions of Articles 74 and 75 shall apply to this Section. 9. The following Article 181 a is inserted: Article 181 a 1. The customs authorities need not determine the customs valuation of imported goods on the basis of the transaction value method if, in accordance with the procedure set out in paragraph 2, they are not satisfied, on the basis of reasonable doubts, that the declared value represents the total amount paid or payable as referred to in Article 29 of the Code. 2. Where the customs authorities have the doubts described in paragraph 1 they may ask for additional information in accordance with Article 178 (4). If those doubts continue, the customs authorities must, before reaching a final decision, notify the person concerned, in writing if requested, of the grounds for those doubts and provide him with a reasonable opportunity to respond. A final decision and the grounds therefor shall be communicated in writing to the person concerned. 10. In point (e) of Article 313 (2), the following indent is inserted between the third and fourth indents:  on board a vessel coming from a third country on which goods have been transhipped from another vessel coming from a Community port,. 11. Article 314 is amended as follows: (a) paragraph 1 is replaced by the following: 1. In the cases referred to in Article 313 (2) (a), (b), (c) and (e), the Community status of the goods shall be established by means of:  one of the documents provided for in Articles 315 to 318, or  the detailed procedures provided for in Articles 319 to 323, or  an accompanying document as provided for in Regulation (EEC) No 2719/92.; (b) the following indent is added to paragraph 2 (d):  goods transported, after transhipment in a third country, by means of transport other than that on which they were originally loaded. In such cases the new transport document shall be accompanied by a duplicate of the original transport document issued for the transport of goods from the Member State of departure to the Member State of destination. The customs authorities at the office of destination shall, within the framework of administrative cooperation between the Member States, carry out a posteriori checks in order to verify the details shown on the copy of the original document.. 12. In Article 360, the first paragraph is replaced by the following: When external Community transit operations comprising goods, which have been or which must be made the subject of specific information, notably by application of the provisions of Council Regulation (EEC) No 1468/81 (8), present exceptional risk of fraud, the customs administrations of the Member States shall, by agreement with the Commission, take specific measures with a view to temporarily forbidding the use of the comprehensive guarantee. (8) OJ No L 144, 2. 6. 1981, p. 1." 13. Article 361 is replaced by the following: Article 361 Without prejudice to the provisions of Article 360, the level of the comprehensive guarantee shall be determined as follows: 1. The amount of the guarantee shall be set at least at 30 % of the duties and other charges payable according to the procedures laid down in point 4. 2. The comprehensive guarantee shall be fixed at a level equal to the full amount of duties and other charges payable, under the provisions of point 4, when it is intended to cover external Community transit operations concerning goods:  having been the subject of specific information from the Commission concerning transit operations presenting increased risks of fraud, in particular pursuant to the provisions of Regulation (EEC) No 1468/81, and  having been made subject of a communication by the Commission to the Member States, after an examination carried out by the Committee in accordance with Article 248 of the Code. However, the customs authorities may set the amount of the guarantee at 50 % of the duties and other charges payable for persons:  who are established in the Member States where the guarantee is furnished,  who are regular users of the Community transit system,  whose financial situation is such that they can meet their commitments, and  who have not committed any serious infringement of customs or tax laws. If the second subparagraph is applied, the office of guarantee shall enter in Box 7 of the certificate of guarantee provided for in Article 362 (3) one of the following indications:  aplicacion del segundo parrafo del punto 2 del articulo 361 del Reglamento (CEE) No 2454/93,  anvendelse af Article 361, nr. 2, andet afsnit, i forordning (EÃF) nr. 2454/93,  Anwendung von Artikel 361, Nummer 2, zweiter Unterabsatz der Verordnung (EWG) Nr. 2454/93,  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 361, Ã Ã ·Ã ¼Ã µÃ ¯Ã ¿ 2, Ã ´Ã µÃ Ã Ã µÃ Ã ¿ Ã µÃ ´Ã ¬Ã Ã ¹Ã ¿, Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2454/93,  application of the second subparagraph of Article 361 (2) of Regulation (EEC) No 2454/93,  application de l'article 361, point 2, deuxiÃ ¨me alinÃ ©a, du rÃ ¨glement (CEE) no 2454/93,  applicazione dell'articolo 361, punto 2, secondo comma del regolamento (CEE) n. 2454/93,  toepassing artikel 361, punt 2, tweede alinea, van Verordening (EEG) nr. 2454/93,  aplicaÃ §Ã £o do ponto 2, segundo parÃ ¡grafo, do artigo 361 do Regulamento nÃ¡ »  2454/93. 3. Where the Community transit declaration includes other goods besides those covered by point 2, the provisions relating to the amount of the comprehensive guarantee shall be applied as if the two categories of goods were covered by separate declarations. However, account shall not be taken of the presence of goods of either category if the quantity or value thereof is relatively insignificant. 4. In order to apply this Article the office of guarantee shall make an evaluation over a period of a week of:  consignments made,  the duties and other charges payable taking account of the highest level of taxation applicable in one of the countries concerned. This evaluation shall be made on the basis of the commerical and accounting documentation of the person concerned in respect of goods transported during the past year, the amount obtained then being divided by 52. In the case of new operators, the office of guarantee shall, in collaboration with the person concerned, estimate the quantity, value and taxes applicable to the goods being transported over a given period based on data already available. The office of guarantee shall, by extrapolation, determine the likely value of and taxes on the goods to be transported during a period of one week. The office of guarantee shall carry out an annual review of the amount of the comprehensive guarantee, in particular on the basis of information from the offices of departure, and shall if appropriate adjust the amount. 5. The Commission shall publish, when necessary but at least once a year, the list of the goods to which the provisions of paragraph 2 applies, in the Official Journal of the European Communities, C series. Periodically but at least once a year, the Commission shall determine, after an examination by the Committee, in accordance with Article 248 of the Code, whether or not the measures taken under paragraph 2 need to be continued. 14. Article 368 is amended as follows: (a) Paragraph 2 is replaced by the following: 2. Where, because of circumstances peculiar to it, a transport operation involves increased risks and for that reason the guarantee of ECU 7 000 is clearly insufficient, the office of departure shall require a guarantee of a greater amount in multiples of ECU 7 000 inorder to guarantee the duties and other charges relating to the total quantity of goods to be dispatched. In particular, a transport operation shall be considered as involving increased risks when it concerns goods to which, with respect to the use of the comprehensive guarantee, the provisons of Article 360 or point 2 of Article 361 are applicable. (b) The first subparagraph of paragraph 3 is repalced by the following: Additionally, the transport of goods listed in Annex 52 shall give rise to an increase in the amount of the flat-rate guarantee where the quantity of goods carried exceeds the quantity corresponding to the flat-rate amount of ECU 7 000. 15. the following paragraph 3 is added to Article 510: 3. Without prejudice to the derogations provided for in Annex 69a, retail sales in the premises, storage area or any other defined location of a customs warehouse shall not be allowed. This prohibition shall also apply to goods placed under the customs warehousing procedure in a type E warehouse. 16. Article 522 is replaced by the following: Article 522 1. The usual forms of handling referred to in Article 109 (4) of the Code shall be those defined in Annex 69. 2. At the request of the declarant, in the cases where Article 112 (2) of the Code applies, the Information Sheet INF 8 may be issued where goods placed under the customs warehousing procedure, which have been submitted to the usual forms of handling, are declared for another customs approved treatment or use. The Information Sheet INF 8 shall be made out in an original and a copy on a form complying with the model and provisions set out in Annex 70. The Information Sheet INF 8 shall serve for the determination of the taxation elements which should be taken into account. To that effect, the supervising office, shall provide the information referred to in Boxes 11, 12, and 13 endorse Box 15 and return the original of the Information Sheet INF 8 sheet to the declarant. 17. Article 523 (2) is replaced by the following: 2. Applications for authorization to carry out usual forms of handling must provide all particulars necessary for application of the provisions governing the customs warehousing procedures. If the application is approved, the supervising office shall grant authorization by endorsing the application to that effect and stamping it. In that case Article 502 shall apply mutatis mutandis. 18. Article 526 (4) is replaced by the following: 4. When the goods to be transferred have undergone usual forms of handling and Article 112 (2) of the Code applies, the document referred to in paragraph 1 shall include the nature, customs value and quantitiy of the transferred goods, which would be taken into account in the event of the incurrence of a customs debt if the goods concerned had not undergone the said handling. 19. Article 676 is replaced by the following: Article 676 1. For the purposes of point (a) of Article 674 (4), approved establishments  means, in the case of pedagogic material public or private teaching or vocational training establishments which are essentialy non-profit making and have been approved by the designated authorities of the Member State which issued the authorization as recipients of pedagogic material under the temporary importation procedure.. 2. For the purposes of point (a) of Article 674 (4) approved establishments  means, in the case of scientific equipment, public or private scientific or teaching establishments which are essentially non-profit making and have been approved by the designated authorities of the Member State which issued the authorization as recipients of scientific equipment under the temporary importation procedure. 20. Article 683 is replaced by the following: Article 683 The temporary importation procedure with total relief from import duties shall be granted for: (a) positive cinematograph films, printed and developed and other recorded image-bearing media intended for viewing prior to commercial use; (b) films, magnetic tapes and wires and other sound-or image-bearing media which are intended to be provided with a sound track, dubbed or copied; (c) films demonstrating the nature or the operation of foreign products or equipment, provided that they are not intended for public showing for charge; (d) data-carrying media, sent free of charge for use in automatic data-processing; (e) articles (including vehicles) which, by their nature, are unsuitable for any purpose other than advertising of specific articles or publicity for a specific purpose. 21. Article 694 (1) is replaced by the following: 1. When issuing the authorization the designated customs authorities shall specify the period within which the import goods must be assigned a customs-approved treatment or use, taking into account the periods provided for in Article 140 (2) of the Code and Articles 674, 679, 681, 682 and 684 and the time required to achieve the object of the temporary importation. 22. Article 698 (2) is replaced by the following: 2. Where a high amount of import duties and other charges is involved, paragraph 1 shall be waived with regard to personal effects and to goods imported for sports purposes. 23. Article 709 (2) is replaced by the following: 2. Paragraph 1 shall not apply to the release for free circulation of goods which were entered for the temporary importation procedure under Article 673, Article 678, Article 682 or Article 684a, or where compensatory interest, calculated in accordance with paragraph 3, amounts to ECU 20 or less per declaration for free circulation. 24. Article 710a is replaced by the following: Article 710a In the event of the release for free circulation of the goods in a Member State other than the one in which they were entered for the procedure, the Member State of release for free circulation shall collect the import duties, taking into account the duties which are referred to in Information Sheet INF 6, provided for in Article 715 (3), in accordance with the corresponding indications. 25. The following Article 711a is inserted: Article 711a Where Article 90 of the Code is applied the competent authorities approving such transfer shall annotate the authorization accordingly. Such transfer shall terminate the procedure in respect of the previous holder. 26. Article 793 is amended as follows: (a) the first subparagraph of paragraph 3 is replaced by the following: The customs office of exit shall satisfy itself that the goods presented correspond to those declared and shall supervise their physical departure. Where the declarant enters RET-EXP in Box 44 or otherwise indicates his wish to have Copy No 3 returned to him, the said office shall certify the physical departure of the goods by means of an endorsement on the back of Copy No 3 and shall give that copy to the person who presented it or, where that is not possible, to an intermediary named in Box 50 and established in the district of the office of exit, for return to the declarant. The endorsement shall take the form of a stamp showing the name of the office and the date.; (b) the following paragraph 6a is inserted: 6a. Where goods under excise duty suspension arrangements are sent to a third country under cover of the accompanying document provided for by Regulation (EEC) No 2719/92, the customs office of export shall endorse Copy No 3 of the Single Administrative Document in accordance with paragraph 3 and return it to the declarant after entering the word Export in red and affixing the stamp referred to in paragraph 3 on all copies of the accompanying document. Reference shall be made to the accompanying document on Copy No 3 of the Single Administrative Document and vice versa. The customs office of exit shall supervise the physical exit of the goods and send back the copy of the accompanying document in accordance with Article 19 (4) of Council Directive 92/12/EEC (9). (9) OJ No L 76, 26. 3. 1992, p. 1." Where paragraph 4 applies, the annotation shall be enterd on the excise accompanying document. 27. Article 817 is amended as follows: (a) in paragraph 3 point (f) is replaced by the following: (f) where the bringing of goods into a free zone or a free warehouse discharges either an inward processing procedure, a tmporary importation procedure, or an external Community transit procedur which itself discharges one of these procedures, the indications referred to in:  Article 610 (1) and Article 644 (1),  Article 711; (b) in paragraph 3 point (g) is deleted. 28. Article 818 is replace by the following: Article 818 1. The usual forms of handling referred to in point (b) of the first paragraph of Article 173 of the Code are those defined in Annex 69. 2. At the request of the declarant, in cases where Article 178 (2) of the Code applies, the Information Sheet INF 8 may be issued where goods placed in a free zone or a free warehouse, which have been submitted to usual forms of handling, are declared for a customs approved treatment or use. The Information Sheet INF 8 shall be made out in an original and a copy on a form complying with the model and provisions set out in Annex 70. The Information Sheet INF 8 may serve for the determination of the taxation elements which should be taken into account. To that effect, the supervising office shall provide the information referred to in Boxes 11, 12 and 13, endorse Box 15 and return the original of the Information Sheet INF 8 to the declarant. 29. In Article 900 (1) the following point (o) is added: (o) the customs debt has been incurred otherwise than under Article 201 of the Code and the person concerned is able to produce a certificate of origin, a movement certificate, an internal Community transit document or other appropriate document showing that if the imported goods had been entered for free circulation they would have been eligible for Community treatment or preferential tariff treatment, provided the other conditions referred to in Article 890 were satisfied. 30. The third paragraph of Article 915 is replaced by the following: Article 791 (2) shall cease to apply from 1 January 1996. 31. Annex 14 is replaced by the Annex 1 to this Regulation. 32. Annex 15 is amended as follows: (a) footnote (1) on pages 273 and 274 is replaced by the following: (1) See introductory note 7 in Annex 14.; (b) footnote (3) on page 276 is replaced by the following: (3) See introductory note 7 in Annex 14.; (c) on page 286, the following provision, concerning products of code No 6217, is inserted: (1) (2) (3) ex 6217 Interlinings for collars and cuffs, cut out Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40 % of the exworks price of the product 33. Annex 19 is amended as follows: (a) footnote (1) on pages 331 to 337 is replaced by the following: (1) For special conditions relating to products made of a mixture of textile materials, see introductory note 5 in Annex 14.; (b) footnote (2) on page 336 is replaced by the following: (2) See introductory note 6 in Annex 14.; (c) footnote (3) on page 337 is replaced by the following: (3) See introductory note 6 in Annex 14.; 34. Annex 20 is amended as follows: (a) footnote (1) on pages 363, 364 and 367 is replaced by the following: (1) See introductory note 7 in Annex 14.; (b) footnote (1) on pages 372 to 376 and on page 378, and footnote (2) on page 377 are replaced by the following: For special conditions relating to products made of a mixture of textile materials, see introductory note 5 in Annex 14.; (c) footnote (1) on pages 377 and 379 is replaced by the following: (1) See introductory note 6 in Annex 14.; (d) the last part of footnote (2) on page 378 is replaced by the following: See introductory note 6 in Annex 14.; (e) footnote (3) on page 378 is replaced by the following: (3) See introductory note 6 in Annex 14.; 35. Annexes 31, 32, 33, 34 and 38 are hereby amended in accordance with Annex 2 to this Regulation. 36. Annex 37 is amended as follows: (a) the figure 50 is inserted in the first indent of point 1 of Title I of Section B. (b) the following paragraph is added to point 50 of Title II of Section A: For export operations, the declarant or his reprsentative may enter the name and address of a person established in the district of the office of exit to whom Copy No 3 of the declaration endorsed by the said office may be given. 37. Annex 53 is deleted. 38. Annex 69 is replaced by Annex 3 to this Regulation. 39. Annex 69a, which is set out in Annex 4 hereto, is inserted. 40. Annex 96 is replaced by Annex 5 hereto. 41. In Annex 108 the text after UNITED KINGDOM is replaced by the following: Birmingham Airport Free Zone Humberside Free Zone (Hull) Liverpool Free Zone Prestwick Airport Free Zone (Scotland) Ronaldsway Airport Free Zone (Isle of Man) Southampton Free Zone Port of Tilbury Free Zone. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. Point 9 of Article 1 shall apply from 1 January 1995. Existing authorizations issued on terms incompatible with point 15 of Article 1 may remain in force for a period not exceeding two years after the entry into force of this Regulation. Point 29 of Article 1 shall apply from 1 January 1994. Point 35 of Article 1 shall apply from 1 January 1996. The new model form may be used as soon as this Regulation enters into force. Forms employed before that date may be used until stocks are exhausted but not after 31 December 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Commission, Christiane SCRIVENER Member de la Commission (1) OJ No L 302, 19. 10. 1992, p. 1. (2) OJ No L 253, 11. 10. 1993, p. 1. (3) OJ No L 235, 9. 9. 1994, p. 6. (4) OJ No L 276, 19. 9. 1992, p. 1. (5) OJ No L 198, 7. 8. 1993, p. 5. (6) OJ No L 180, 23. 7. 1993, p. 9. (7) OJ No L 370, 31. 12. 1990, p. 86. ANNEX 1 ANNEX 14 INTRODUCTORY NOTES APPLYING TO THE THREE PREFERENTIAL REGIMES FOREWORD Except where otherwise specified, these Notes apply to the three preferential regimes. These notes shall apply, where appropriate, to all products manufactured using non-originating materials, even if they are not subject to specific conditions contained in the lists in Annexes 15, 19 and 20 and are simply subject to the change of heading rule set out in Article 69 (1), 100 (1) and 122 (1). Note 1 1.1. The lists in Annexes 15, 19 and 20 contain some products which do not benefit from tariff preferences but which may be used in the manufacture of products which do benefit. 1.2. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonized System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in column 3. Where, in some cases, the entry in the first column is preceded by an ex , this signifies that the rule in column 3 applies only to the part of that heading or chapter as described in column 2. 1.3. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rule in column 3 applies to all products which, under the Harmonized System, are classified in headings of the chapter or in any of the headings grouped together in column 1. 1.4. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rule in column 3. Note 2 2.1. In the case of any heading not in the list or any part of a heading that is not in the list, the change of heading  rule set out in Articles 69 (1) 100 (1) and 122 (1) applies. If a change of heading condition applies to any entry in the list, then it is contained in the rule in column 3. 2.2. The working or processing required by a rule in column 3 has to be carried out only in relation to the non-originating materials used. The restrictions contained in a rule in column 3 likewise apply only to the non-originating materials used. 2.3. Where a rule states that materials of any heading  may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression manufacture from materials of any heading, including other materials of heading No ...  means that only materials classified in the same heading as the product of a different description than that of the product as given in column 2 of the list may be used. 2.4. If a product made from non-originating materials which has acquired originating status during manufacture by virtue of the change of heading rule or its own list rule, is used as a material in the process of manufacture of another product, then the rule applicable to the product in which it is incorporated does not apply to it. For example: An engine of heading No 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 % of the ex-works price, is made from other alloy steel roughly shaped by forging  of heading No 7224. If this forging has been forged in the country concerned from a non-originating ingot then the forging has already acquired origin by virtue of the rule for heading No ex 7224 in the list. It can then count as originating in the value calculation for the engine regardless of whether it was produced in the same factory or another. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating material used. 2.5. Even if the change of heading rule or the other rules contained in the list are satisfied, a product shall not acquire originating status if the processing carried out taken as a whole, is insufficient within the meaning of Articles 70, 100 (3) and 122 (3). 2.6. The unit of qualification for the application of the origin rules shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonized System. In the case of sets of products which are classified by virtue of General Rule 3 for the interpretation of the Harmonized System, the unit of qualification shall be determined in respect of each item in the set: this provision is equally applicable to sets of headings No 6308, 8206 and 9605. Accordingly, it follows that:  when a product composed of a group or assembly of articles is classified under the terms of the Harmonized System in a single heading, the whole constitutes the unit of qualification,  when a consignment consists of a number of identical products classified under the same heading of the Harmonized System, each product must be taken individually when applying the origin rules,  where, under General Rule 5 of the Harmonized System, packing is included with the product for classification purposes, it shall be included for the purposes of determining origin. Note 3 3.1. The rule in the list represents the minimum amount of working or processing required and the carrying out of more working or processing also confers originating status; conversely, the carrying out of less working or processing cannot confer origin. Thus if a rule says that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not. 3.2. When a rule in the list specifies that a product may be manufactured from more than one material, this means that any one or more materials may be used. It does not require that all be used. For example: The rule for fabrics says that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used; one can use one or the other or both. If, however, a restriction applies to one material and other restrictions apply to other materials in the same rule, then the restrictions only apply to the materials actually used. For example: The rule for sewing machines specifies that both the thread tension mechanism used and the zigzag mechanism used must originate; these two restrictions only apply if the mechanisms concerned are actually incorporated into the sewing machine. 3.3. When a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. For example: If a rule specifically excludes the use of cereals or their derivatives this would not prevent the use of mineral salts, chemicals and other additives which are not produced from cereals. For example: In the case of an article made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth  even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn  that is the fibre stage. See also Note 6.2. in relation to textiles. 3.4. If in a rule the list two or more percentages are given for the maximun value of non-originating materials that can be used, then these percentages may not be added together. The maximum value of all the non-originating materials used may never exceed the highest of the percentages given. Furthermore, the individual percentage must not be exceeded in relation to the particular materials they apply to. Note 4 4.1. The term natural fibres  is used in the list to refer to fibres other than artificial or synthetic fibres and is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, the term natural fibres  includes fibres that have been carded, combed or otherwise processed but not spun. 4.2. The term natural fibres  includes horsehair of heading No 0503, silk of heading No 5002 and 5003 as well as the wood fibres, fine or coarse animal hair of headings No 5101 to 5105, the cotton fibres of headings No 5201 to 5203 and the other vegetable fibres of headings No 5301 to 5305. 4.3. The terms textile pulp , chemical materials  and paper-making materials  are used in the list to describe the materials not classified in chapters 50 to 63, which can be used to manufacture artifical, synthetic or paper fibres or yarns. 4.4. The term man-made staple fibres  is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of headings No 5501 to 5507. Note 5 (Occupied Territories and beneficiary Republics) 5.1. In the case of the products classified within those headings in the list to which a reference is made to this Note, the conditions set out in column 3 of the list shall not be applied to any basic textile materials used in their manufacture which, taken together, represent 10 % or less of the total weight of all the basic textile materials used (but see also Notes 5.3 and 5.4 below). 5.2. However, this tolerance may only be applied to mixed products which have been made from two or more basic textile materials. The following are the basic textile materials:  silk,  wool,  coarse animal hair,  fine animal hair,  horsehair,  cotton,  paper-making materials and paper,  flax,  true hemp,  jute and other textile bast fibres,  sisal and other textile fibres of the genus Agave,  coconut, abaca, ramie and other vegetable textile fibres,  synthetic man-made filaments,  artificial man-made filaments,  synthetic man-made staple fibres,  artificial man-made staple fibres. For example: A yarn of heading No 5205 made from cotton fibres of heading No 5203 and synthetic staple fibres of heading No 5506 is a mixed yarn. Therefore, non-originating synthetic staple fibres that do not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) may be used up to a weight of 10 % of the yarn. For example: A woollen fabric of heading No 5112 made from woollen yarn of heading No 5107 and synthetic yarn of staple fibres of heading No 5509 is a mixed fabric. Therefore synthetic yarn which does not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) or woollen yarn that does not satisfy the origin rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning) or a combination of the two may be used up to a weight of 10 % of the fabric. For example: Tufted textile fabric of heading No 5802 made from cotton yarn of heading No 5205 and cotton fabric of heading No 5210 is only a mixed product if the cotton fabric is itself a mixed fabric being made from yarns classified in two separate headings or if the cotton yarns used are themselves mixtures. For example: If the tufted textile fabric concerned had been made from cotton yarn of heading No 5205 and synthetic fabric of heading No 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is accordingly a mixed product. For example: A carpet with tufts made from both artificial yarns and cotton yarns and with a jute backing is a mixed product because three basic textile materials are used. Thus, any non-originating materials that are at a later stage of manufacture than the rule allows may be used, provided their total weight taken together does not exceed 10 % of the weight of the textile materials in the carpet. Thus, both the jute backing and/or the artificial yarns could be imported at that stage of manufacture, provided the weight conditions are met. 5.3. In the case of fabrics incorporating yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped  this tolerance is 20 % in respect of this yarn. 5.4. In the case of fabrics incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two films of plastic film, this tolerance is 30 % in respect of this strip. Note 6 Occupied Territories and beneficiary Republics 6.1. In the case of those textile products which are marked in the list by a footnote referring to this note, textile materials with the exception of linings and interlinings which do not satisfy the rule set out in the list in column 3 for the made up products concerned may be used provided that they are classified in a heading other than that of the product and that their value does not exceed 8 % of the ex works price of the product. GSP, Occupied Territories and beneficiary Republics 6.2. Materials which are not classified within Chapters 50 to 63 may be used freely, whether or not they contain textiles. Example: If a rule in the list provides that for a particular textile item, such as trousers, yarn must be used, this does not prevent the use of metal items, such as buttons, because buttons are not classified within Chapters 50 to 63. For the same reason, it does not prevent the use of slide-fasteners even though slide-fasteners normally contain textiles. 6.3. Where a percentage rule applies, the value of materials which are not classified within Chapters 50 to 63 must be taken into account when calculating the value of the non-originating materials incorporated. 6.4. Labels, badges and logos made of textile fabrics do not have to satisfy the conditions set out in column 3 when they are incorporated into a product faling under section XI of the Harmonized System. Note 7 7.1. For the purposes of headings No 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, the specific processes are the following: (a) vacuum distillation; (b) redistillation by a very thorough fractionation process (1); (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerization; (h) alkylation; (i) isomerization. 7.2. For the purposes of headings No 2710, 2711 and 2712, the specific processes are the following: (a) vacuum distillation; (b) redistillation by a very thorough fractionation process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerization; (h) alkylation; (i) isomerization; (k) (in respect of heavy oils falling within heading No ex 2710 only) desulphurization with hydrogen resulting in a reduction of at least 85 % of the sulphur content of the products processed (ASTM D 1266-59 T method); (l) (in respect of products falling within heading No 2710 only) deparaffining by a process other than filtering; (m) in respect of heavy oils falling within heading No ex 2710 only) treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 oC with the use of a catalyst, other than to effect desulphurization, when the hydrogen constitutes an active element in a chemical reaction. The further treatment with hydrogen of lubricating oils of heading No ex 2710 (e. g. hydrofinishing or decolorization) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (n) (in respect of fuel oils falling within heading No 2710 only) atmospheric distillation, on condition that less then 30 % of these products distils, by volume, including losses, at 300 oC by the ASTM D 86 method; (o) (in respect of heavy oils other than gas oils and fuel oils falling within heading No ex 2710 only) treatment by means of a high-frequency electrical brush-discharge. 7.3. For the purpose of headings No ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, simple operations such as cleaning, decanting, desalting, water separation, filtering, colouring, marketing obtaining a sulphur content as a result of mixing products with different sulphur contents, any combination of these operations do not confer origin. (1) See additional explanatory note 4 (b) to Chapter 27 of the combined nomenclature. ANNEX 2 Annexes 31, 32, 33 and 34 of Regulation (EEC) No 2454/93 shall be amended as follows:  The separation between the second and third subdivisions of box 33 of the single administrative document shall be moved one-tenth of an inch (2,54 mm) to the left.  Annex 38 of Regulation (EEC) No 2454/93 shall be amended as follows: The text referring to box 33 is hereby replaced by the following: First subdivisions (eight digits) To be completed in accordance with the combined nomenclature. Second subdivision (two characters) To be completed in accordance with the Taric code (two characters for the application of specific Community measures in respect of formalities to be completed at destination). Third subdivision (four characters) To be completed in accordance with the Taric code (first additional code). Fourth subdivision (four characters) To be completed in accordance with the Taric code (second additional code). Fifth subdivision (four characters) Codes to be adopted by the Member States concerned). ANNEX 3 ANNEX 69 LIST OF USUAL FORMS OF HANDLING REFERRED TO IN ARTICLE 522 AND ARTICLE 818 Unless otherwise specified, none of the following handlings may give rise to a different eight-digit CN code. I. Simple operations to ensure the preservation of the import goods in good condition during storage: 1. Ventilation, spreading-out, drying, removal of dust, simple cleaning operations, repair of packing, elementary repairs of damage incurred during transport or storage insofar as it concerns simple operations, application and removal of protective coating for transport. 2. Stocktaking, sampling and weighting of the goods. 3. Removal of damaged or contaminated components. 4. Conservation by means of irradiation or the addition of preservatives. 5. Treatment against parasites. 6. Any treatment by lowering the temperature, even if this results in a different eight-digit CN code. II. The following operations improving the presentation or marketability of the import goods: 1. Stemming and/or pitting of fruit. 2. Assembly and mounting of goods, only if this concerns the mounting onto a complete product of accessories which do not play an essential role in the manufacture of the product, even if this results in a different eight-digit CN code for the mounted goods or accessories (1). 3. Desalination, cleaning and butting of hides. 4. Addition to goods, of one or more different types of goods, in as long as this addition is relatively small and does not change the nature of the original goods (2), even if this results in a different eight-digit CN code for the added goods; the added goods could also be products which were placed under the warehousing regime, or which were placed in the free zone or free warehouse. 5. The dilution of fluids, even if this results in a different eight-digit CN code. 6. The mixing between them of the same kind of goods, with a different quality, in order to obtain a constant quality or a quality which is requested by the customer, without changing the nature of the goods. 7. Dividing of goods if only simple operations are involved. III. The following operations preparing the import goods for distribution or resale: 1. Sorting, mechanical filtering, classification and shifting. 2. Adjusting and regulating. 3. Packing, unpacking, change of packing, decanting and simple transfer into containers, even if this results in a different eight-digit CN code. 4. The affixing and altering of marks, seals, labels, price tags or other similar distinguishing signs; this may not give rise to the obtaining of an apparent origin different from the real one. 5. Testing, adjusting and putting into working order of machines, apparatus and vehicles, if only simple operations are involved. 6. Testing in order to control the compliance with European technical standards. 7. Cutting up and breaking down of dried fruits or vegetables. 8. Anti-rust treatment. 9. Reconstruction of the goods after transport. 10. The raising of temperature in order to allow the goods to be transported. 11. Ironing of textiles. 12. Electrostatic treatment of textiles. (1) For example: mounting of a radio or windscreen wipers on a motor vehicle. (2) For example: the addition of additives, butane or lead to petrol, addition of orange pulp, orange oils or orange flavours to orange juice, etc. ANNEX 4 ANNEX 69a LIST OF DEROGATIONS REFERRED TO IN ARTICLE 510 (3). Retail sales in a customs warehouse or a type E warehouse under the customs warehousing procedure shall be allowed in the following cases: 1. Sales with relief from import duties to travellers in international traffic. 2. Ales with relief from import duties under diplomatic arrangements or consular arrangements. 3. Sales with relief from import duties to members of international organizations. 4. Sales with relief from import duties to NATO forces. ANNEX 5 ANNEX 96 LIST OF GOODS REFERRED TO IN ARTICLE 697 (2) FOR WHICH TEMPORARY IMPORTATION MAY BE CARRIED OUT WITH PRESENTATION OF THE ATA CARNET 1. Professional equipment. (Article 671) 2. Goods for display or use at an exhibition, fair, meeting or similar event. (Article 673) 3. Pedagogic material and scientific equipment, spare parts and accessories, tools especially designed for the maintenance, checking, calibration or repair of such material or equipment. (Article 674) 4. Medical, surgical and laboratory equipment. (Article 677) 5. Disaster relief materials. (Article 678) 6. Packings in respect of which a written declaration may be required. (Article 679) 7. Goods of any kind which are to be subjected to tests, experiments or demonstrations, including the tests and experiments required for type-approval procedures, but excluding any tests, experiments or demonstrations constituting a gainful activity. (Article 680 (1) (d)) 8. Goods of any kind to be used to carry out tests, experiments or demonstrations, but excluding any tests, experiments or demonstrations constituting a gainful activity. (Article 680 (1) (e)) 9. Samples, i. e. articles which are representative of a particular category of goods already produced or which are examples of goods the production of which is contemplated, but not including identical articles brought in by the same individual, or sent to a single consignee, in such quantity that, taken as a whole, they no longer constitute samples under ordinary commercial usage. (Article 680 paragraph 1 (f)) 10. Replacement means of production made temporarily available free of charge to the importer by or on the initiative of the supplier of similar means of production to be subsequently imported for release into free circulation or of means of production re-installed after repair. (Article 681) 11. Works of art imported for the purposes of exhibition, with a view to possible sale. (Article 682 (1) (c)) 12. Positive cinematograph films, printed and developed, intended for viewing prior to commercial use. (Article 683 (a)) 13. Films, magnetic tapes and magnetized films which are intended to be provided with a soundtrack, dubbed or copied. (Article 683 (b)) 14. Films demonstrating the nature or the operation of foreign products or equipment, provided that they are not intended for public showing for charge. (Article 683 (c)) 15. Data-carrying media, sent free of charge for use in automatic data-processing. (Article 683 (d)) 16. Articles (including vehicles) which, by their nature, are unsuitable for any purpose other than advertising of specific articles or publicity for a specific purpose. (Article 683 (e)) 17. Live animals of any species imported for dressage, training or breeding purposes or in order to be given veterinary treatment. (Article 685 paragraph 2 (a)) 18. Tourist publicity material. (Article 684 (a)) 19. Welfare material for seafarers. (Article 686) 20. Various equipment used, under the supervision and responsibility of a public authority, for the building, repair or maintenance of infrastructure of general importance in frontier zones. (Article 687)